Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 2-5, list a plurality of items with the last item being an alternative “or a demodulation reference signal (DMRS) associated with the control channel or the data channel…”  Applicant should clarify whether the use of the alternative “or” means that the scope of the claim requires “at least one of” the items (see for example the corresponding reception limitation in claim 15 which recites “at least one of…” the plurality of items) or whether only the alternative last item is optional.  The Examiner suggests adding --at least one of—if the scope of the claim corresponds to the reception limitation in claim 15.
Claim 4, lines 2-4, list a plurality of items with the last item being an alternative “or a data channel…”  Applicant should clarify whether the use of the alternative “or” means that the scope of the claim requires “at least one of” the items (see for example the corresponding reception limitation in 
Claim 27, lines 3-6, list a plurality of items with the last item being an alternative “or a demodulation reference signal (DMRS) associated with the control channel or the data channel…”  Applicant should clarify whether the use of the alternative “or” means that the scope of the claim requires “at least one of” the items (see for example the corresponding reception limitation in claim 30 which recites “at least one of…” the plurality of items) or whether only the alternative last item is optional.  The Examiner suggests adding --at least one of—if the scope of the claim corresponds to the reception limitation in claim 30.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14,  25 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2018/0063771 A1).
Singh teaches indicating the hop-count in the generated system information block (SIB) transmitted by the relay nodes (Figure 3).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
14. A method for wireless communications at a first network node in a wireless communications system (Singh’s Figure 3), comprising: 
receiving a signal from a relay network node in the wireless communications system, the signal indicative of a hop-count between the relay network node and a second network node in the wireless communications system (Hop count in the Broadcast LTE SIBs from each relay nodes in Figure 3); 
determining the hop-count between the relay network node and the second network node based at least in part on the received signal (Hop count corresponds to the number of hops  from a particular relay node to the anchor relay 121 associated with the BS 150 in Figure 3); and 
communicating with the relay network node or a child network node based at least in part on the hop-count (UE Selects relay node based on the hop-count in step 203 of Figure 2).

25. The method of claim 14, wherein receiving the signal comprises: 
receiving a common channel carrying information related to multiple hop- counts (Broadcast channel is a common channel received by all UEs in step 202 in Figure 2); and 
determining the hop-count for communication with the relay network node or the child network node based at least in part on the common channel (UE selects the relay node based on the hop count in step 203 in Figure 2).

29. An apparatus for wireless communications at a first network node in a wireless communications system (Singh’s Figure 3), comprising: a processor, instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive a signal from a relay network node in the wireless communications system, the signal indicative of a hop-count between the relay network node and a second network node in the wireless communications system (Hop count in the Broadcast LTE SIBs from each relay nodes in Figure 3); 
determine the hop-count between the relay network node and the second network node based at least in part on the received signal (Hop count corresponds to the number of hops  from a particular relay node to the anchor relay 121 associated with the BS 150 in Figure 3); and 
communicate with the relay network node or a child network node based at least in part on the hop-count (UE Selects relay node based on the hop-count in step 203 of Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 13, 24 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. in view of Sirotkin publication (‘LTE-WLAN Aggregation (LWA): Benefits and Deployment Considerations’).
Singh does not teach the hop-count based at least in part on a set of selected time-frequency resources for transmission of a signal.  However, Singh does teach that the SIB with the hop-count can 
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A method for wireless communications at a relay network node in a wireless communications system (Singh’s Figure 3), comprising: 
identifying a hop-count between the relay network node and a network node in the wireless communications system (Hop count between the relay nodes to the BS in Figure 3); 
selecting a set of time-frequency resources for transmission of a signal to a second network node in the wireless communications system (Singh teaches using a LWA connection in paragraphs 0023 and 0035, where Sirotkin teaches that LWA uses RF resource sharing, spectrum (i.e. frequency) and/or time sharing on last paragraph of page 7); 
generating the signal based at least in part on a generation sequence, wherein the signal conveys an indication of the hop-count and the indication of the hop-count is based at least in part on the set of time-frequency resources or the generation sequence (Hop count is indicated in the generated SIB in Figure 2 where the SIB is broadcasted on the LWA (i.e. set of time-frequency resources) on paragraphs 0023 and 0035); and 
transmitting the signal over the set of time-frequency resources to the second network node (Hop count SIB is broadcasted in step 202 of Figure 2).

13. The method of claim 1, wherein the network node is an anchor 2 network node (Relay 121 is the anchor node connected to the BS in Figure 3).

24. The method of claim 14, wherein: the signal is a broadcast signal (Hop count SIB is broadcasted in step 202 of Figure 2); and a set of time-frequency resources associated with the signal or a periodicity of the signal indicates the hop-count (Singh teaches transmitting the SIB on a LWA connection in paragraphs 0023 and 0035, where Sirotkin teaches that LWA uses RF resource sharing, spectrum and/or time sharing (i.e. set of time-frequency resources) on last paragraph of page 7) .

26. An apparatus for wireless communications at a relay network node in a wireless communications system (Singh’s Figure 3), comprising: 
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify a hop-count between the relay network node (Hop count between the relay nodes to the BS in Figure 3) and a network select a set of time-frequency resources for transmission of a signal to a second network node in the wireless communications system (Singh teaches using a LWA connection in paragraphs 0023 and 0035, where Sirotkin teaches that LWA uses RF resource sharing, spectrum (i.e. frequency) and/or time sharing on last paragraph of page 7) ; 
generate the signal based at least in part on a generation sequence, wherein the signal conveys an indication of the hop-count and the indication of the hop-count is based at least in part on the set of time-frequency resources or the generation sequence (Hop count is indicated in the generated SIB in Figure 2 where the SIB is broadcasted on the LWA (i.e. set of time-frequency resources) on paragraphs 0023 and 0035); and 
transmit the signal over the set of time-frequency resources to the second network node (Hop count SIB is broadcasted in step 202 of Figure 2).

Claims 2-5, 11, 12, 15-20, 27, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. and Sirotkin as applied to claims above, and further in view of Park et al. (US 2016/0095074 A1).
Singh does not teach the hop count indicated by a generated DMRS.  Park teaches the indication of a hop count in a generated DMRS (paragraph 0329) in a relay system (Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a hop count in a generated DMRS to the relay system in Singh as taught by Park since a skilled artisan would have been motivated to provide a known technique of using a generated DMRS to indicate a hop count with predictable results of providing a hop count to nodes in a relay network.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
2. The method of claim 1, wherein generating the signal comprises: 
generating a channel state information reference signal (CSI-RS), a tracking reference signal (TRS), a sounding reference signal (SRS), a control channel, a data channel, or a demodulation reference signal (DMRS) associated with the control channel or the data channel based at least in part on the set of time-frequency resources, wherein the set of time- frequency resources conveys the indication of the hop-count (Park teaches the use of a generated DMRS to provide a hop count, where the information on the DMRS pattern can include use of time division/frequency division duplex (i.e. time-frequency resources) in paragraph 0329).

3. The method of claim 1, further comprising: generating a demodulation reference signal (DMRS) sequence associated with a control channel or a data channel, wherein the DMRS sequence conveys the indication of the hop-count (Park teaches that the DMRS sequence provides a hop count in paragraph 0329) .

4. The method of claim 1, wherein generating the signal comprises: 
generating a channel state information reference signal (CSI-RS), a tracking reference signal (TRS), a sounding reference signal (SRS), a control channel, or a data channel based at least in part on the generation sequence, wherein the generation sequence conveys the indication of the hop-count (Park teaches that the DMRS generation sequence which indicates the hop-count corresponds to data demodulation (i.e. a data channel) in paragraph 0329).

5. The method of claim 4, wherein the generation sequence is a scrambling sequence or a base sequence (Park teaches that the DMRS corresponds to scrambling sequence or base sequence in paragraph 0329).

11. The method of claim 1, further comprising: indicating the hop-count via a second signal different from the signal (It would have been obvious to provide both Singh’s and Park’s known technique of two different signals to provide the hop count since a skilled artisan would have been motivated to use both known techniques with the predictable results of providing two signals that indicate the hop counts).

12. The method of claim 11, wherein the second signal comprises a system information block (SIB) (Singh teaches the SIB hop count in Figure 3).

15. The method of claim 14, further comprising: 
receiving, over a set of time-frequency resources, at least one of a channel state information reference signal (CSI-RS), a tracking reference signal (TRS), a sounding reference signal (SRS), a control channel, a data channel, or a demodulation reference signal (DMRS) associated with the control channel or the data channel; and determining the hop-count based at least in part on the set of time-frequency resources (Park teaches the use of a generated DMRS to provide a hop count, where the information on the DMRS pattern can include use of time division/frequency division duplex (i.e. set of time-frequency resources) in paragraph 0329).

16. The method of claim 15, wherein the set of time-frequency resources conveys an indication of the hop-count (Park teaches the use of a generated DMRS to provide a hop count, where the information on the DMRS pattern can include use of time division/frequency division duplex (i.e. set of time-frequency resources) in paragraph 0329).

17. The method of claim 14, further comprising:
 receiving a demodulation reference signal (DMRS) sequence associated with a control channel or a data channel; and determining the hop-count based at least in part on the DMRS sequence (Park teaches that the DMRS generation sequence which indicates the hop-count corresponds to data demodulation (i.e. a data channel) in paragraph 0329).

18. The method of claim 17, wherein the DMRS sequence conveys an indication of the hop-count (Park teaches that the DMRS sequence provides a hop count in paragraph 0329).

19. The method of claim 14, further comprising: 
receiving at least one of a channel state information reference signal (CSI-RS), a tracking reference signal (TRS), a sounding reference signal (SRS), a control channel, or a data channel associated with a generation sequence; and determining the hop-count based at least in part on the generation sequence (Park teaches that the DMRS generation sequence which indicates the hop-count corresponds to data demodulation (i.e. a data channel) in paragraph 0329).

20. The method of claim 19, wherein: the generation sequence comprises a scrambling sequence or a base sequence; and the generation sequence conveys an indication of the hop-count (Park teaches that the DMRS corresponds to scrambling sequence or base sequence in paragraph 0329).

27. The apparatus of claim 26, wherein the instructions to generate the signal are executable by the processor to cause the apparatus to: 
generate a channel state information reference signal (CSI-RS), a tracking reference signal (TRS), a sounding reference signal (SRS), a control channel, a data channel, or a demodulation reference signal (DMRS) associated with the control channel or the data channel based at least in part on the set of time-frequency resources, wherein the set of time- frequency resources conveys the indication of the hop-count (Park teaches the use of a generated DMRS to provide a hop count, where the information on the DMRS pattern can include use of time division/frequency division duplex (i.e. time-frequency resources) in paragraph 0329).

28. The apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to: 
generate a demodulation reference signal (DMRS) sequence associated with a control channel or a data channel, wherein the DMRS sequence conveys the indication of the hop- count (Park teaches that the DMRS generation sequence which indicates the hop-count corresponds to data demodulation (i.e. a data channel) in paragraph 0329).

30. The apparatus of claim 29, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, over a set of time-frequency resources, at least one of a channel state information reference signal (CSI-RS), a tracking reference signal (TRS), a sounding reference signal (SRS), a control channel, a data channel, or a demodulation reference signal (DMRS) associated with the control channel or the data channel; and determine the hop-count based at least in part on the set of time-frequency resources (Park teaches the use of a generated DMRS to provide a hop count, where the information on the DMRS pattern can include use of time division/frequency division duplex (i.e. time-frequency resources) in paragraph 0329).

Allowable Subject Matter
Claims 6-10 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or make obvious the additional features of a generated second ID based on the hop-count and a resource pattern or slot structure based on the hop-count.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        March 22, 2021